DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. However, none of the claims have support in the priority documents. Therefore, Claims 1 – 20 are given an effective filing date of August 20, 2021. 


Specification

The disclosure is objected to because of the following informalities: 

Paragraph 32: “outlet 120” should be corrected to “outlet 115”. 

Appropriate correction is required.


Claim Objections

Claim 1 is objected to because of the following informalities:    

Claim 1, Line 4 should be corrected to … a position shiftable head further defining the chamber to responsively regulate chamber volume in response to the altering thereof… for grammatical correctness. 

Appropriate correction is required.


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claim 3: biasing means – read as “means (generic placeholder) for biasing (function)…”

Claims 6, 10, 12, 16: power retrieval device – read as “a device (generic placeholder) for power retrieval (function)…”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 recites circulating a working fluid from the rotary device to a power retrieval device for the obtaining of the power in response to the rotation. It is unclear what is meant by this. There is no support for a working fluid being circulated to a power retrieval device. Claim 16 already recites circulating an operating fluid, and the specification is silent to any fluid other than the operating fluid. Art will be applied under the interpretation that circulating a working fluid from the rotary device to a power retrieval device for the obtaining of the power in response to the rotation was meant to say delivering a working force from the rotary device to a power retrieval device for the obtaining of the power in response to the rotation, since this matches the flow diagram in Figure 5. 

Claims 17 – 20 are rejected by virtue of their dependence on Claim 16. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mordukhovich (US 2009/0148324).

With regards to Claim 1:

Mordukhovich discloses a rotary positive displacement device (Figure 2) comprising:

a rotatable offset housing (rotor 50) defining an operating fluid chamber (cavity 24);

a casing (housing 22) about the housing for altering a volume of the chamber (as seen in Figure 2); and

a position shiftable head (members 60) further defining the chamber to responsively regulate chamber volume in response to the altering thereof (Paragraph 25: “As the speed of the rotor 50 increases due to an increase in the operating speed of components of the automatic transmission 10, the members or inserts 60 translate radially outwardly relative to the rotor 50 and occupy increasing volume in the space between each pair of adjacent vanes 54, thereby reducing the displacement of the vane pump 20 and the pumped volume per rotation of the vane pump 20”).

With regards to Claim 5:

Mordukhovich discloses the position shiftable head comprises a slot (slot 56) for interfacing a tab of the housing to provide a constraint on a degree of shifting attainable by the head (Paragraph 24: “the radially inward and outward travel of the members or inserts 60 may be limited by stops 64 which may take the form of shoulders, pins, projections or other travel limiting features”).


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ting (US 2014/0000447).

With regards to Claim 1:

Ting discloses a rotary positive displacement device (Figures 2 – 4) comprising:

a rotatable offset housing (axle 21 with outer surface 211) defining an operating fluid chamber (receiving room 11);

a casing (cylinder 1) about the housing for altering a volume of the chamber (as seen in Figures 3, 4); and

a position shiftable head (secondary blades 23) further defining the chamber to responsively regulate chamber volume in response to the altering thereof (see Figures 3, 4, and Paragraphs 26, 27, secondary blades 23 extend into the volume between main blades 22, thereby reducing the volume).

With regards to Claim 2:

Ting discloses the device is a vane expander (see abstract: “motor”, see also Paragraph 13: “The axle and the main blades partition the receiving room into a plurality of air chamber to enable compressed air to drive the rotor to rotate and to be released from the outlet”) comprising at least one vane seal (main blades 22) between the housing and an inner surface of the casing for further defining the chamber (see Figures 3, 4).

With regards to Claim 5:

Ting discloses the position shiftable head comprises a slot (slot 213) for interfacing a tab (limitation slots 32) of the housing to provide a constraint on a degree of shifting attainable by the head (interact with limitation tabs 31, see Paragraphs 27, 28).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US 2014/0000447) in view of Mordukhovich (US 2009/0148324).

With regards to Claim 3:

Ting does not explicitly disclose a biasing mechanism accommodated by the housing to regulate one of a position of the head and a position of the vane seal. Mordukhovich (Figure 2) teaches a similar structure including a rotatable offset housing (rotor 50) defining an operating fluid chamber (cavity 24); a casing (housing 22) about the housing for altering a volume of the chamber (as seen in Figure 2); a position shiftable head (members 60) further defining the chamber to responsively regulate chamber volume in response to the altering thereof; and a vane seal (vanes 54). Mordukhovich further teaches a biasing mechanism (tension springs 62) accommodated by the housing to regulate one of a position of the head and a position of the vane seal (Paragraph 24 of Mordukhovich, springs control radial movement of members 60). Mordukhovich teaches that this provides the rotary machine with a self-compensating function which “achieves improved uniformity of fluid flow by providing maximum displacement at low speeds and reduced displacement at higher speeds” (Paragraph 7). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, given the teachings of Mordukhovich, it would have been obvious to one of ordinary skill in the art to modify the system of Ting by adding a spring biasing means to better control radial movement of the secondary blade based on desired reduction displacement. 

With regards to Claim 4:

The Ting modification of Claim 3 teaches the biasing mechanism is a spring (springs 62, Figure 2 of Mordukhovich). 


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US 2014/0000447) in view of Held et al. (hereafter “Held” – US 2010/0156112).

With regards to Claim 6:

Ting discloses a shaft (axle 21) extending from the housing to beyond the casing (as seen in Figure 2), but does not disclose that the shaft is for suppling work to a power retrieval device. Held (Figure 1A) teaches a power cycle including a positive displacement expander (expander 3, see Paragraph 36: “The expansion device may have an axial or radial construction; it may be single or multi-staged. Examples include a geroler, a gerotor, other types of positive displacement devices such as a pressure swing, a turbine, or any other device capable of transforming a pressure or pressure/enthalpy drop in a working fluid into mechanical energy”). Held goes on to teach that the expander is coupled to a power retrieval device (Paragraph 7: “a power generator (such as for example an alternator) which is coupled to the expander”) for suppling work to the power retrieval device (Paragraph 28: “The heat engine 100 may also include a means for converting mechanical energy from the one or more expansion devices into electricity; such means may include but are not limited to a generator, alternator 2, or other device(s)”). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify Ting by coupling the shaft of the motor to a generator in order to yield the predictable result of generating electricity. 

With regards to Claim 7:

Ting does not explicitly disclose the chamber accommodates an operating fluid selected from a group consisting of supercritical fluid, CO2, helium and steam, instead disclosing a compressed air working fluid. Held (Figure 1A) teaches a power cycle including a positive displacement expander (expander 3, see Paragraph 36: “The expansion device may have an axial or radial construction; it may be single or multi-staged. Examples include a geroler, a gerotor, other types of positive displacement devices such as a pressure swing, a turbine, or any other device capable of transforming a pressure or pressure/enthalpy drop in a working fluid into mechanical energy”). Held goes on to teach that the working fluid is supercritical CO2 (Paragraph 21). As per Figure 2, the pressure v enthalpy curve depicts that the fluid always stays either gaseous or supercritical throughout the cycle, making a positive displacement rotary expander appropriate for use in this cycle. Furthermore, CO2 is considerably more dense than air, allowing for a greater mass flow rate through the expander, i.e. more power at the expander. MPEP 2143B teaches it is obvious to substitute known element for one another in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Ting by using supercritical carbon dioxide as the working fluid instead of air to yield the predictable result of generating more work from expansion of the working fluid, as described above. 


Claims 8 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Held et al. (hereafter “Held” – US 2010/0156112) in view of Ting (US 2014/0000447).

With regards to Claim 8:

Held discloses a system (Figure 1A) comprising:

a rotary positive displacement device (expander 3, see Paragraph 36) with a volume expanding operating fluid chamber;

a dedicated heat exchanger (waste heat exchanger 5) for supplying a heated operating fluid to the device chamber; and

a dedicated cold exchanger (cooler 12) for obtaining the operating fluid from the device upon rotation of the device housing.

Held does not explicitly disclose the volume of the rotary positive displacement device is defined in part by a shifting head responsive to pressure in the chamber. Ting teaches a rotary positive displacement device (Figures 2 – 4) comprising: a rotatable offset housing (axle 21 with outer surface 211) defining an operating fluid chamber (receiving room 11); a casing (cylinder 1) about the housing for altering a volume of the chamber (as seen in Figures 3, 4); and a position shiftable head (secondary blades 23) further defining the chamber to responsively regulate chamber volume in response to the altering thereof (see Figures 3, 4, and Paragraphs 26, 27, secondary blades 23 extend into the volume between main blades 22, thereby reducing the volume). Ting uses their rotary expander for compressed air expansion. MPEP 2143B teaches it is obvious to substitute known element for one another in order to yield predictable results. In this case, Held does not teach the exact type of rotary expander relied on. Ting teaches a rotary expander including a shifting head which aids in varying the volume of the expansion chamber. Ting also teaches that the secondary blades yield a more uniform drive and reduce friction, thereby improving torque output of the motor (Paragraph 35). Given the teachings of Ting, it would have been obvious to one of ordinary skill in the art to modify the system of Held by replacing the expander of Held with the expander of Ting in order to yield the predictable result of expanding the carbon dioxide fluid and generating work at the generator (2) of Held, as well as the benefits described above.

With regards to Claim 9:

The Held modification of Claim 8 teaches the housing is mechanically coupled to a shaft (shaft 21, Figure 2 of Ting) for rotation thereof and extending from the rotary device (see Figure 2 of Ting).

With regards to Claim 10:

The Held modification of Claim 8 teaches the shaft is mechanically linked to at least one power retrieval device (generator 2, Figure 1A of Held).

With regards to Claim 11:

The Held modification of Claim 8 teaches the power retrieval device is one of a motor, a flywheel and a generator (generator 2, see Figure 1A of Held and Paragraph 28). 

With regards to Claim 12:

The Held modification of Claim 8 teaches the at least one power retrieval device is multiple power retrieval devices mechanically linked to one another (generator 2 of Held and associated gearbox, see Paragraph 43 of Held: “The electrical producing means may alternatively be any known means of converting mechanical energy into electricity including a generator or alternator 2. It may be operatively coupled to the primary system expander 3 by a gear box”).

With regards to Claim 13:

The Held modification of Claim 8 teaches the dedicated heat exchanger (waste heat exchanger 5, Figure 1A of Held) is supplied with a heat flow of water for supplying the heat to the operating fluid (see Figure 1A of Held, above heat exchanger 5, it states “waste heat source thermal xp / steam”, see also Paragraph 56: “water heat source”).

With regards to Claim 14:

The Held modification of Claim 8 teaches the operating fluid is a compressible fluid selected from a group consisting of supercritical CO2, supercritical steam, supercritical helium and a non-supercritical fluid (Paragraphs 21, 22 of Held: supercritical CO2).

With regards to Claim 15:

The Held modification of Claim 8 teaches a recuperator (recuperator 6, Figure 1A of Held) in hydraulic communication with each of the cold exchanger and the heat exchanger for intermediate heat recovery and temperature regulation of the operating fluid (Paragraph 58 of Held).

With regards to Claim 16:

Held, in its natural use, discloses a method of obtaining power from a system (Figure 1A), the method comprising:

circulating operating fluid (Paragraphs 21, 22 of Held: supercritical CO2) to a rotary positive displacement device (expander 3, see Paragraph 36) for rotation thereof; and

delivering a working force from the rotary device to a power retrieval device (generator 2) for the obtaining of the power in response to the rotation (Paragraphs 28, 43).

Held does not explicitly disclose shifting a position of a head in fluid communication with the rotary device to enhance the rotation. Ting teaches a rotary positive displacement device (Figures 2 – 4) comprising: a rotatable offset housing (axle 21 with outer surface 211) defining an operating fluid chamber (receiving room 11); a casing (cylinder 1) about the housing for altering a volume of the chamber (as seen in Figures 3, 4); and a position shiftable head (secondary blades 23) further defining the chamber to responsively regulate chamber volume in response to the altering thereof (see Figures 3, 4, and Paragraphs 26, 27, secondary blades 23 extend into the volume between main blades 22, thereby reducing the volume). Ting uses their rotary expander for compressed air expansion. MPEP 2143B teaches it is obvious to substitute known element for one another in order to yield predictable results. In this case, Held does not teach the exact type of rotary expander relied on. Ting teaches a rotary expander including a shifting head which aids in varying the volume of the expansion chamber. Ting also teaches that the secondary blades yield a more uniform drive and reduce friction, thereby improving torque output of the motor (Paragraph 35). Given the teachings of Ting, it would have been obvious to one of ordinary skill in the art to modify the system of Held by replacing the expander of Held with the expander of Ting in order to yield the predictable result of expanding the carbon dioxide fluid and generating work at the generator (2) of Held, as well as the benefits described above. 

With regards to Claim 17:

The Held modification of Claim 16 teaches heating the operating fluid (in heat exchanger 5, Figure 1A of Held) in advance of circulating to the rotary device; circulating the operating fluid from the rotary device (via valves 25, 26 of Held); and cooling the operating fluid (in cooler 12 of Held).

With regards to Claim 18:

The Held modification of Claim 16 teaches the heating of the operating fluid is facilitated by a heat exchanger (heat exchanger 5 of Held) with the aid of heated water by one of geothermal, solar and waste heat (see Figure 1A of Held, above heat exchanger 5, it states “waste heat source thermal xp / steam”, see also Paragraph 56: “water heat source”).

With regards to Claim 19:

The Held modification of Claim 16 teaches the heating of the operating fluid is to a temperature of less than about 500°F (see Figure 2 of Held, point C corresponds to the state of the fluid exiting heat exchanger 2 – it is at a pressure of 3000 psia and ~ 600 kJ/kg, equating to a temperature of 395 degrees F).

With regards to Claim 20:

The Held modification of Claim 16 teaches the cooling of the operating fluid is facilitated by a cold exchanger (cooler 12 of Held) with the aid of one of water at room temperature and evaporatively cooled water (Paragraphs 25 and 55 of Held: “cooling water from the cooler/condenser”, see also Figure 1A, and Paragraph 45 describing the temperature at the inlet of the pump, which includes room temperature).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Held et al. (hereafter “Held” – US 2010/0156112) in view of Ting (US 2014/0000447), further in view of Kaplan et al. (hereafter “Kaplan” – US 2010/0071368).

With regards to Claim 12 (Alternate):

The Held modification of Claim 8 does not explicitly teach the at least one power retrieval device is multiple power retrieval devices mechanically linked to one another. Kaplan (Figure 1) teaches a power cycle including an expander (111, 112) connected to a power retrieval device (generator 117) via a drivetrain (115). Kaplan goes on to teach that “[i]t is also contemplated that common drivetrain 115 connects the high pressure and low pressure vapor turbines 111, 112 to multiple generators” (Paragraph 26), i.e. multiple power retrieval devices mechanically linked to one another. MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, using multiple generators would yield the predictable result of generating more electricity, and allows for some generators to be driven at different speeds, thus generating different frequencies. Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Held as modified in the rejection of Claim 8 by adding more generators to the common drive train of the expander (3) in order to yield the predictable results above. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Matheis (DE 1800577) – see Figure 1, shiftable heads “p” in conjunction with main vanes “c”, may be used in place of art relied on above as a 102 rejection of current Claim 1. 

De Col (WO 9822696) - see Figure 1, shiftable heads “C” in conjunction with main vanes “B”, may be used in place of art relied on above as a 102 rejection of current Claim 1. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, May 23, 2022